UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4884


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERMOT D. SPENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:08-cr-00068-F-5)


Submitted:   May 27, 2011                   Decided:   June 10, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Kousouros, LAW OFFICES OF JAMES KOUSOUROS, New York, New
York, for Appellant.      George E.B. Holding, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dermot D. Spence was convicted by a jury of conspiracy

to     distribute     and     possess     with      intent    to     distribute    100

kilograms     or    more     of    marijuana,      in   violation     of    21   U.S.C.

§§ 841(a),     846     (2006),      and   distribution       and   possession     with

intent to distribute of 100 kilograms or more of marijuana and

aiding and abetting, in violation of 18 U.S.C. § 2 (2006) and 21

U.S.C. § 841(a).            Spence appeals his conviction, arguing that

the district court abused its discretion by admitting under Fed.

R.   Evid.    404(b)    the       specific    facts     underlying    Spence’s    2004

arrest in Pennsylvania for possession of marijuana.                     We affirm.

              We review a district court’s evidentiary rulings for

abuse of discretion.          United States v. Basham, 561 F.3d 302, 325

(4th Cir.), cert denied, 130 S. Ct. 3353 (2010).                           A district

court abuses its discretion when its decision to admit evidence

was arbitrary and irrational.                United States v. Weaver, 282 F.3d

302,    313   (4th     Cir.   2002).          A   district   court’s       evidentiary

rulings are subject to review for harmless error under Fed. R.

Crim. P. 52.         United States v. Abu Ali, 528 F.3d 210, 231 (4th

Cir. 2008).

              Federal       Rule     of      Evidence     404(b)     provides      that

“[e]vidence of other crimes . . . is not admissible to prove the

character of a person in order to show action in conformity

therewith.”        The evidence may, however, be admissible for other

                                              2
purposes, such as proof of motive, intent, preparation, plan, or

knowledge,     if     it     is    (1)     relevant       to   an    issue   other     than

character, (2) necessary, and (3) reliable.                         Basham, 561 F.3d at

326.    “Rule 404(b) is an inclusive rule, admitting all evidence

of other crimes or acts except that which tends to prove only

criminal disposition.”             Id. (internal quotation marks omitted).

              Federal Rule of Evidence 403 provides that “relevant

evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice.”                         The damage that

probative evidence can inflict on a defendant’s case is no basis

for excluding the evidence, however; only when that evidence

results in unfair prejudice, such as an appeal to the jury’s

emotion,      and     that        prejudice       “substantially        outweighs       the

probative value of the evidence,” must it be excluded.                           Basham,

561    F.3d    at    327.          Where     the    jury       is   given    a   limiting

instruction,        any    fear    that    the     jury    will     improperly   use    the

evidence subsides.           United States v. Branch, 537 F.3d 328, 342

(4th Cir. 2009).             Moreover, the introduction of inadmissible

Fed. R. Evid. 404(b) evidence may be found harmless when it is

clear beyond a reasonable doubt that a guilty verdict would have

been returned notwithstanding the evidence’s admission.                           United

States v. McMillon, 14 F.3d 948, 955 (4th Cir. 1994).                                After

thoroughly reviewing the record, we conclude that the district

court did not abuse its discretion in admitting the challenged

                                              3
evidence.    Moreover, even were we to conclude that the district

court   erred,     its    limiting    instruction,     coupled     with    the

persuasive evidence against Spence, rendered any error harmless.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument   because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      4